Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 1 of 46

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF CONNECTICUT

BENCHMARK TRADING, LTD.,

BEERS APARTMENTS, LLC, BIRDSEYE :
DEVELOPMENT COMPANY, BRIDGEPORT :
COMMONS, LLC, DORAL :
APARTMENTS, LLC, EXECUTIVE HOUSE
APARTMENTS, GRANFIELD APARTMENTS,:
LLC, JJAMS APARTMENTS, LLC, NORTH
PARK APARTMENTS, LLC, PRESIDENTAL :
APARTMENTS, ROSE GARDEN :
APARTMENTS, LLC, STEPHENS TERRACE :
APARTMENTS, LLC, AND WAYNE ee.
APARTMENTS, LLC :

Plaintiffs
V.
COMPLAINT
NED LAMONT
Defendant : JULY 29, 2020

COMPLAINT

The plaintiffs, BENCHMARK TRADING, LTD., BEERS APARTMENTS, LLC,
BIRDSEYE DEVELOPMENT COMPANY, BRIDGEPORT COMMONS, LLC, DORAL
APARTMENTS, LLC, EXECUTIVE HOUSE APARTMENTS, GRANFIELD
APARTMENTS, LLC, JJAMS APARTMENTS, LLC, NORTH PARK APARTMENTS,
LLC, PRESIDENTIAL APARTMENTS, ROSE GARDEN APARTMENTS, LLC,
STEPHENS TERRACE APARTMENTS, LLC, AND WAYNE STREET APARTMENTS
(referred to hereinafter collectively as “Plaintiffs”), through their undersigned counsel,
bring this Complaint for injunctive relief, declaratory relief, and damages against the

defendant, Ned Lamont, Governor of the State of Connecticut.
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 2 of 46

I. INTRODUCTION

1. The Plaintiffs are the owners real properties in the State of Connecticut,
which properties contain apartments for rent to residential tenants.

2. The Plaintiff are in the business of owning and managing said Properties,
either directly or through property managers.

3. As of March 19, 2020, the Plaintiffs had contractual relationships (i.e.,
leases) with tenants, which contractual relationships were subject to rights and benefits
pursuant to the Connecticut General Statutes.

4. The Plaintiffs have lease arrangements with tenants originating from
Connecticut, out-of- state, and foreign countries.

5. On March 19, 2020, the Defendant issued Executive Order 7G, which
illegally and unlawfully precluded the Plaintiffs from enforcing their rights as landlords
pursuant to the Connecticut General Statutes through the Superior Court for the State of
Connecticut, Housing Session.

6. On April 10, 2020, the Defendant issued Executive Order 7X which inter alia
prohibited the Plaintiffs as landlords form issuing notices to quit and serving complaints
against tenants in breach of their leases or contractual arrangements, which Executive
Order illegally and unlawfully restricted the Plaintiffs from asserting their rights as
landlords and property owners and which effectuated a taking of security deposits being
held pursuant to both contract and Connecticut Statute.

7. The Plaintiffs herein allege that the Defendant’s conduct was undertaken

under color of law to deprive them of their constitutional rights to private contract, due
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 3 of 46

process, equal protection under the law, and against the taking of their property for a
public use without just compensation.

8. In addition, the foregoing Executive Orders effectuated an unconstitutional
restraint on interstate commerce.

9. On June 29, 2020, the Defendant issued Executive Order 7DDD, extending

the terms of Executive Order 7X.

10. The Defendant's Executive Order 7X, and by extension Executive Order
7DDD, are by their terms beyond the scope of the Defendant's authority as governor such
that all actions thereunder are Ultra Vires.

I. JURISDICTION AND VENUE

11. | This Court has jurisdiction over all claims for relief set forth herein pursuant
to 28 U.S.C. §§ 1331, 1343, 2201, 2202, and 42 U.S.C. §§ 1983 and 1988 as this
complaint seeks redress for deprivation under color of law of rights guaranteed by the
United States Constitution.

12. This Honorable Court also has supplemental jurisdiction to any state law
claims that are alleged or can be construed from the Complaint pursuant to 28 U.S.C. §
1367(a).

13. | Venue is proper pursuant to 28 U.S.C. § 1391 because ail acts giving rise
to the Plaintiffs’ claims occurred in the district in which this Court sits.

ill. PARTIES

14. The Plaintiff BENCHMARK TRADING, LTD., owns multiple properties

located in Bridgeport, Connecticut, and has written leases with tenants.
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 4 of 46
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 5 of 46

26. The Plaintiff WAYNE STREET APARTMENTS, LLC, owns property located

in Bridgeport, Connecticut, and has a written leases with tenants.

ll. FACTS AND CAUSES OF ACTION

27. Property owners in Connecticut are permitted to residential lease premises
to tenants with or without a written lease, with tenancies typically being for a specific term
but sometimes month-to-month; and whether by written lease oral agreement, tenancies
are created by contractual agreements between landlords and tenanis.

28. In Connecticut, the primary fights and responsibilities of landlords and
tenants are set forth in Connecticut General Statutes §§ 47a-1 through 47a-20f.

29. In Connecticut, the amount of rent and obligation to pay is set forth by either
written agreement (i.e., the lease) or oral agreement.

30. The tenant's failure to pay rent entities the landlord to terminate the tenancy
and reacquire possession of the property.

31. In order to reacquire possession, the landlord must serve a Notice to Quit
Possession ("Notice to Quit") on the tenant pursuant to Conn. Gen. Stats. § 47a-15a
followed by the service of a summary process complaint pursuant to Conn. Gen. Stats. §
47a-23, ef. seq.

32. The landlord is required to follow the statutory eviction process to
dispossess the tenant, and the failure to do so can subject the landlord’s eviction action

to dismissal and the landlord to statutory penalties pursuant to Conn. Gen. Stats. § 47a-

43.
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 6 of 46

33.

On March 10, 2020, in response to the outbreak of the Coronavirus (aka

COVID19), the Defendant declared Public Health and Civil Preparedness Emergencies.

(Exhibit A.)

34.

On March 19, 2020, Defendant Lamont issued Executive Order 7 G, which

inter alia contained a "Suspension of Non-Critical Court Operation and Associated

Requirements" expressly ordering:

Notwithstanding any provision of the Connecticut General Statutes or of any
regulation, local rule or other provision of law, | hereby suspend, for the duration
of this public health and civil preparedness emergency, unless earlier modified or
terminated by me, all statutory (1) location or venue requirements; (2) time
requirements, statutes of limitation or other limitations or deadlines relating to
service of process, court proceedings or court filings; and (3) all time requirements
or deadlines related to the Supreme, Appellate and Superior courts or their judicial
officials to issue notices, hold court, hear matters and/or render decisions

including, but not limited to, the following:

a.

All time limitations in Chapters 959, 959a, 960 and 961 of the General
Statutes including, but not limited to, C.G.S. S 54-1g concerning the time of
arraignments;

and Conn. Gen, Stats. § 54-82m concerning the right to a speedy trial:

All time limitations for rendering judgments in civil actions provided in
Conn. Gen. Stats. § 51-183b;

All time limitations concerning civil process, service and return provided in
Chapter 896 of the General Statutes:

fill statutes of limitations provided in Chapter 926 of the General Statutes;

All time limitations concerning the automatic review of terms of probation
provided in Conn. Gen. Stats. § 53a-29(g):

All time constraints for the filing of administrative appeals provided in
Conn. Gen. Stats. § 4-183;

All time limitations concerning hearings and rulings pertaining to primary
and election disputes provided in Chapter 149 of the General

Statutes:
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 7 of 46

i. All time limitations in Title 46b of the General Statutes including, but not
limited to, family, juvenile and child support matters;

j. All venue and filing requirements including, but not limited to, Conn. Gen.
Stats. §§ 51-345, 51-348, 51-352 and 51-353, provided in Chapter 890 of
the General Statutes;

k. The times and places for the sitting of the Superior Court provided in
Conn. Gen. Stats. § 51481:

I, The notice of sessions provided in Conn. Gen. Stats. § 51-182. (Exhibit B.)
35. On April 10, 2020, the Defendant issued Executive Order 7X which, among

other things contained "Protections for Residential Renters Impacted by COVID-19,"

expressly ordering:

Effective immediately and for the duration of the public health and civil
preparedness emergency declared on March 10, 2020, including any period
of extension or renewal:

a. No Notice to Quit or Service of Summary Process Before July 1. Section 47
a-23 of the Connecticut General Statutes is modified to additionally provide,
“(f) No landlord of a dwelling unit, and no such landlord's legal
representative, attorney-at-law, or attorney-in-fact, shall, before July 1,
2020, deliver or cause to be delivered a notice to quit or serve or return a
summary process action, for any reason set forth in this chapter or in
sections 21-8() et seq. of the Connecticut General Statutes, except for
serious nuisance as defined in section 47a-15 of the Connecticut General

Statutes.

b. Automatic 60-Day Grace Period for April Rent. Section 47a-15a of the
Connecticut General Statutes is modified to additionally provide,
“Notwithstanding the provisions of this section, if rent due in April 2020 is
unpaid when due and paid within sixty days thereafter, the tenant of a
dwelling unit shall not be in default Of violation of the rental agreement and
the landlord of such unit may not deliver or cause to be delivered a notice
to quit or serve or file a summary process action for nonpayment of rent;
impose late fees, interest, or penalties; report such rent as late to any credit
bureau or tenant screening service; or otherwise retaliate against the
tenant. As used in this section, 'tenant' includes a resident of a mobile
manufactured home park, as defined in section 21-64, including a resident
who owns his own home, and ‘landlord’ includes a ‘licensee’ and an ‘owner’
of a mobile manufactured home park, as defined in section 21-64."
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 8 of 46

C. 60-Day Grace Period for May Rental Upon Request. Section 47a- 15a of
the Connecticut General Statutes is further modified to additionally provide,
“Notwithstanding the provisions of this section, if rent due in May 2020 is
unpaid when due and paid within sixty days thereafter by a tenant who, on
or before the 9th day after such rent is due, notifies the landlord or landlord's
representative in writing, including but not limited to in written electronic
communication, that the tenant needs to delay all or some payment of rent
because he or she has become fully or partially unemployed or otherwise
sustained a significant loss in revenue or increase in expenses as a result
of the COVID-19 pandemic, the tenant of a dwelling unit shall not be in
default or violation of the rental agreement and the landlord of such unit may
not deliver or cause to be delivered a notice to quit or serve or file a
summary process action for nonpayment of such rent; impose late fees,
interest, or penalties; report such rent as late to any credit bureau or tenant
screening service; or otherwise retaliate against the tenant.”

d. Application of Additional Security Deposit to Rent, Upon Request.
Section 47a-21 is modified to additionally provide, "(m) Upon the written
request of a tenant of a dwelling unit who is not enrolled in the security
deposit guarantee program established by the Commissioner of Housing
pursuant to Section 8-339 of the Connecticut General Statutes, who has
paid a security deposit in an amount that exceeds one month's rent, and
who provides written notice, including but not limited to in written electronic
communication, that he or she has become fully or partially unemployed Of
otherwise sustained a significant loss in revenue or increase in expenses
as a result of the COVID-19 pandemic, a landlord of such unit shal! withdraw
an amount of said deposit equal to the amount in excess of one month's
rent from an escrow account and apply it toward the rent due in April, May,
Of June 2020. Notwithstanding subsection (h) of this section, an escrow
agent may withdraw funds from an escrow account to comply with such a
request. The amount withdrawn by the escrow agent and applied toward
the rent due shall no longer be considered an amount of the security deposit
for any purpose, including but not limited to the calculation of interest,
assignment to successor, and the payment of security deposit and interest
at the termination of a tenancy. Notwithstanding subsection (b) of this
section, no landlord who has complied with such a request may demand the
security deposit be restored to an amount that exceeds one month's rent
earlier than the later of the end of the public health and civil preparedness
emergency declared on March 10, 2020, including any period of extension
Of renewal of such emergency, Of the date the rental agreement is

extended Of renewed.

Except as expressly provided herein, nothing in this order shall relieve a
tenant of liability for unpaid rent or of the obligation to comply with other
terms of a rental agreement or statutory obligations pursuant to Connecticut
law. Except as expressly provided herein, nothing in this order shall relieve
Case 3:20-cv-01078-VAB Document 1. Filed 07/29/20 Page 9 of 46

a landlord of the obligation to comply with a rental agreement or statutory
obligations pursuant to Connecticut law.”

(Exhibit C.)

36. The Plaintiffs herein are landlords of residential properties for which they
did not receive rent for months prior to the issuance of Executive Order 7X and/or have
not received rents for April and thereafter on account of said Executive Order.

37. Many tenants of Plaintiffs ceased making payments in April 2020, and have
specifically cited the foregoing Executive Orders as authorization for withholding
payment.

38. Many tenants have cease paying altogether because the cumulative effect
of the Defendant's Executive Orders is to prohibit the commencement of any eviction
proceedings with the exception of evictions for “Serious Nuisance” as defined by Conn.
Gen. Stats. § 47a-15.

39. ‘Plaintiffs received and held security deposits from tenants who are not
enrolled in a security deposit guarantee program pursuant to CGS 8-339, who have asked
these Plaintiffs in writing to apply part of the security deposit held by these Plaintiffs to the
May and/or June 2020 rent, pursuant to Executive Order 7X. Accordingly, Plaintiffs were
forced to relinquish a portion of their legally retained security deposit with respect to those
tenants.

40. The Plaintiff BENCHMARK TRADING, LTD. uses a third-party from New
York to insure the rental payments on many of its leases with its tenants, and its
agreement with said third-party insurer requires that BENCHMARK TRADING, LTD

obtain and maintained two full months’ worth of security deposit for each tenant.
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 10 of 46

41,

The Defendant's Executive Orders have effectively voided that interstate

insurance policy while providing no benefit to landlords or tenants, have provided no state

benefit, and have offered no nexus between the security deposit reduction and/or

depletion and any supposed public health risks.

42.

These Plaintiffs have been harmed by the Defendant's actions in one of

more of the following ways:

a.

They served their tenant(s) with a Notice to Quit for failing to pay rent but
were prohibited from thereafter serving the tenant(s) with a summary
process complaint to initiate evictions proceedings in the Superior Court
Housing Session, and said tenant(s) are still in possession of the dwelling

units.

Their tenant(s) failed to make payments for April and thereafter, and they
are prohibited by the Defendant's Executive Orders from issuing Notices to
Quit, and said tenant(s) are still in possession of the dwelling units.

Their tenant(s) failed to make payments before April, and they served
Notices to Quit but were prohibited from thereafter serving the tenant(s) with
a summary process complaint to initiate evictions proceedings in the
Superior Court Housing Session, and said tenant(s) are still in possession
of the dwelling units.

Their tenant(s) failed to make payments for March and thereafter, and they
are prohibited by the Defendant's Executive Orders from issuing Notices to
Quit, and said tenant(s) are still in possession of the dwelling units.

Their tenant(s) are in breach of various contractual obligations under the
lease(s) and the Plaintiffs are prohibited from commencing evictions by the
service of Notices to Quit and compiaints thereafter.

They obtained judgments against tenant(s) prior to the Defendant's
Executive Orders, but are prohibited from executing judgments, some or all
of which may grow or may be “stale” for not being served and returned to
the Superior Court Housing Session within six months of judgment or
breach of stipulation as required under the Connecticut General Statutes.

Inasmuch as the Defendant's Executive Orders inter alia designate security

deposits being held as rental payment, the Plaintiffs have been deprived of
security deposits which under the Connecticut General Statute are

10
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 11 of 46

designated to compensate Landlords for damage done to the premises or
arising out of tenants’ breach of lease or tenancy agreement.

h. Because of Executive Order 7X, Plaintiffs have been prohibited from
causing tenants to be served notices to quit and eviction complaints, and
consequently are being deprived of the value of their properties.

i. These prohibitions have been extended by Executive Order 7DDD. (Exhibit
D.)

43. | Upon information and belief, while the Defendant has used the cover of a
public emergency to close off all avenues for the Plaintiffs to proceed with the statutory
process of regaining possession of their residential rental property, he has not treated
similarly situated landlords of commercial rental property in the same fashion.

44. The Defendant has done so without any constitutional or statutory authority
and has no legitimate government interest for permitting the commercial eviction process
while totally halting the residential eviction process.

45. The actions and orders of the Defendant, who is and has been at all
relevant times acting under color of state law, are therefore denying the Plaintiffs their
fight to own and possess residential real property as they see fit, and as legally authorized
by U.S. Constitution and Connecticut statute.

46. The Defendant has abused the position of his office by using the COVID-
19 pandemic to illegally expand his power by unprecedented lengths, without any proper
Constitutional, statutory, or common law basis therefor.

47. In abusing his position in this way, the Defendant has interfered with the
Plaintiffs’ private right to enter contracts and has interfered with existing contracts

between the Plaintiffs and their tenants.

11
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 12 of 46

48. In abusing his position in this way, the Defendant has at all relevant times

acted ultra vires actions undertaken under color of law.

COUNT 1 - DEPRIVATION OF CIVIL RIGHTS

VIOLATIONS OF THE EQUAL PROTECTION OF THE
LAWS 42 U.S.C. 1983

50. ‘Plaintiffs incorporate herein by reference the foregoing paragraphs as if
fully set forth herein.

51. Article IV, Section 2 of the United States Constitution states in relevant part:

“Nor shall any State . . . deny to any person within its jurisdiction the equal protection of

the laws."

52. The Fourteenth Amendment to the United States Constitution provides in
relevant part: "No state shall make or enforce any law which shall deny to any person
within its jurisdiction the equal protection of the laws.”

93. Connecticut law allows those who follow the legal process established by
State statute to own and let real property, with the legal ability to repossess such property
from the tenant upon the tenant's failure to abide by the statutory and/or lease terms of
the tenant's tenancy, including the timely payment of rent.

54. The Defendant has, under color of law but without legal authority, infringed
on and interfered with the Piaintiffs' rights under the United States Constitution,
Connecticut statutes, and the common law, while leaving the rights of landlords of
commercial properties undisturbed.

85. The Plaintiffs have been damaged and continue to be damaged by the

Defendant's conduct.

12
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 13 of 46

56. The Plaintiffs have no adequate remedy at law as no damages could
compensate the Plaintiffs for the deprivation of their constitutional rights.

5/7. Without an order for temporary injunctive relief pending a hearing on the
Plaintiffs’ claims for permanent injunctive relief, the Plaintiffs will suffer ongoing

irreparable harm.

COUNT 2 - DEPRIVATION OF CIVIL RIGHTS

VIOLATIONS OF THE RIGHT TO PRIVATE
CONTRACT 42 U.S.C. 1983

58. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
fully set forth herein.

59. By his conduct, the Defendant has engaged in behavior which violates
Article 1, Section 10 of the United States Constitution, known as the “Contracts Clause.”

60. Executive Order 7X purportedly has the effect of law, though unilateral and
issued only by Defendant.

61. The portions of Executive Order 7X challenged here illegally interfere with
the Plaintiffs’ rights and abilities to fulfill their obligations under, and reap the benefits of,
leases and agreements entered into prior to the Executive Order.

62. The portions of Executive Order 7X challenged here do not serve a
legitimate public purpose sufficient to justify the infringement of the Plaintiffs’
constitutional rights.

63. Even if the Defendant could put forth a legitimate public purpose for
negating and amending the rights, terms, obligations, benefits and expectations under
private contracts, the extreme measures the Defendant employed are unreasonable,
unnecessary and not legally justifiable.

13
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 14 of 46

64. The Plaintiffs have been damaged and continue to be damaged by the
Defendant's conduct.

65. The Plaintiffs have no adequate remedy at law as no damages could
compensate the Plaintiffs for the deprivation of their Constitutional rights.

66. Without an order for temporary injunctive relief pending a hearing on the
Plaintiffs’ claims for permanent injunctive relief, the Plaintiffs will suffer ongoing
irreparable harm.

COUNT 3 - DEPRIVATION OF CIVIL RIGHTS VIOLATIONS OF THE
RIGHT TO DUE PROCESS
42 U.S.C. SEC 1983

67. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
fully set forth herein.

68. The Defendant's Executive Order affords the Plaintiffs no legal or
administrative process to contest its application to them, or to vindicate their rights injured
thereby.

69. The Defendant's Executive Order has illegally caused the Plaintiffs to lose
money, rights and property which were rightfully theirs.

70. The Defendant's conduct deprives the Plaintiffs of liberty and property
without due process of law in violation of the Fifth and Fourteenth Amendments to the

United States Constitution.

71. The Plaintiffs have no adequate remedy at law as no damages could

compensate the Plaintiffs for the deprivation of their Constitutional rights.

14
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 15 of 46

72. Without an order for temporary injunctive relief pending a hearing on the

Plaintiffs’ claims for permanent injunctive relief, the Piaintiffs will suffer ongoing

irreparable harm.

COUNT 4 - DEPRIVATION OF CIVIL RIGHTS
VIOLATIONS OF THE TAKINGS CLAUSE
42 U.S.C. SEC. 1983

73. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
fully set forth herein.

74, The Fourteenth Amendment provides that “[nJo State shall... deprive any
person of life, liberty, or property, without due process of law."

75. The Fifth Amendment provides in relevant part “nor shall private property
be taken for public use, without just compensation.”

76. The Defendant's challenged conduct caused, under color of law, the illegal
seizure without just compensation of the Plaintiffs’ security interests in their real estate,
which the Plaintiffs possessed prior to the issuance of Executive Order 7 X.

77. These uncompensated seizures violate the Takings Clause of the Fifth
Amendment, made applicable to the States through the Fourteenth Amendment, and
Article |, Section 8 of the Connecticut Constitution.

78. The Defendant's Executive Order 7X's taking of Plaintiffs' property is for a

public purpose, as the taking is one the Defendant claimed is needed to protect

Connecticut’s public health, safety, and welfare.

15
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 16 of 46

79. The Defendant has placed the cost of his Orders benefitting the public on
the shoulders of private landlords, including the Plaintiffs, and has failed to offer just
compensation for these takings.

80. The Defendant's Executive Orders jeopardize the sustainability of the
Plaintiffs’ financial viability and in turn their rights to property ownership and possession.

81. The U.S. and Connecticut Takings Clauses require the government to pay
just compensation for any such taking.

82. The Takings Clauses apply to temporary as weil as permanent interference
with private use of property.

83. As a result of the Defendant's Executive Orders, Plaintiffs, and those
similarly situated, have at least temporarily lost all economically beneficial use of their
real and personal property.

84. By this conduct, the Defendant is causing economic harm to all Plaintiffs
without just compensation and an unlawful taking without compensation.

85. The Plaintiffs have been damaged and continue to be damaged by the
Defendant's conduct.

86. The Plaintiffs have no adequate remedy at law as no damages could
compensate the Plaintiffs for the deprivation of their Constitutional rights.

87. Without an order for temporary injunctive relief, pending a hearing on the
Plaintiffs’ claims for permanent injunctive relief, the Plaintiffs will suffer ongoing

irreparable harm.

16
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 17 of 46

COUNT 5 — UNLAWFUL RESTRAINT OF INTERSTATE
COMMERCE IN VIOLATION OF ARTICLE |, SECTION 8, CLAUSE
3

88. The Plaintiffs incorporate herein by reference the foregoing paragraphs as

if fully set forth herein.

89. Pursuant to Article |, Section 8, Clause 3 of the Constitution (the
“Commerce Clause”), only Congress has the authority to regulate interstate trade
and international commerce.

90. The Plaintiffs have many tenants who came from out-of-state to lease

apartments owned by the Plaintiffs, many of whom attend university in

Connecticut.

91. Many of these tenants entered into contractual arrangements with the
Plaintiffs by way of telephonic and/or internet communications, which were

initiated and/or took place extraterritorially.

92. In addition, the Plaintiff BENCHMARK TRADING, LTD leases
apartments to foreign college students from Saudi Arabia, who travel from abroad
to attend university in Connecticut, and whose communications with the Plaintiff
BENCHMARK TRADING, LTD regarding entering into leasehold arrangements
were by telephonic and/or internet communications which were initiated or took
place extraterritorially, and for whom payments were made through foreign

accounts.

17
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 18 of 46

93. The communications between the Plaintiffs and any tenants from

other states and/or countries occurred across state lines and/or international

borders..

94, The Plaintiffs’ leases with any tenants from other states or countries,
and the communications, discussions and/or negotiations precipitating such
leases constitute interstate and/or international trade over which the Defendant
has no regulatory or supervisory authority of any kind. '

95. The Defendant's Executive Orders as set forth hereinabove had the
effect of regulating and curtailing interstate and international commerce in violation
of Article |, Section 8, Clause 1 of the U.S. Constitution.

COUNT 6 — TORTIOUS INTERFERENCE WITH CONTRACTUAL
RELATIONSHIPS

96. The Plaintiffs incorporate herein by reference the foregoing
paragraphs as if fully set forth herein.

97. By engaging in the foregoing conduct, the Defendant has interfered
in the contractual relationships between Plaintiffs and their tenants.

98. As a foreseeable consequence of the Defendant's interference with
these relationships, the Defendant has interfered with relationships between the
Plaintiffs and third-parties, such as banks, lenders, and management companies,
whose contractual relationships with the Plaintiffs have been negatively affected

by the Defendant's de facto facilitation of tenants’ failure and/or refusal to pay rent.

18
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 19 of 46

99. By engaging in the foregoing acts and conduct, the Defendant has
interfered with the Plaintiffs’ contractual and business relationships with their
tenants and with third-party beneficiaries.

100. The Plaintiffs have been harmed by the Defendant’s conduct and

actions.
COUNT 7 — ULTRA-VIRES ACT

101. Plaintiffs incorporate herein by reference the foregoing paragraphs as if
fully set forth herein.

102. “No State shall pass any ... Law impairing the Obligation of Contracts
....” Constitution of the United States, Art. 1, s 10, cl. 1.

103. The Connecticut Constitution guarantees the right to be able to
access Connecticut's courts: “All courts shall be open, and every person, for an
injury done to him in his person, property Of reputation, shall have remedy by due
course of law, and fight and justice administered without sale, denial or delay.”
Connecticut Constitution, Art. First, Section 10.

104. The Defendant in his capacity as Governor for the State of
Connecticut is not empowered by the U.S. Constitution, the Connecticut
Constitution, Connecticut Statute, nor by the common law to violate the
constitutional rights of the citizens of Connecticut.

105. The Defendant issued the portions of Executive Order 7G challenged

here without any legal authority granted to him by the citizens of Connecticut, the

19
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 20 of 46

Connecticut Legislature, or by virtue of his holding the title of Governor for the

State of Connecticut.

106. The Defendant issued the portions of Executive Order 7X challenged
here without any legal authority granted to him by the citizens of Connecticut, the
Connecticut Legislature, or by virtue of his holding the title of Governor for the

State of Connecticut.

107. The Defendant did not, and does not, have the legal authority to halt
the legal process of evictions.

108. The Defendant did not, and does, not have the legal authority to
interfere with private contracts between landlords and tenants.

109. The Defendant's conduct challenged here is outside of the scope of
his authority as Governor, and beyond the statutory limitations of his powers and

authorities as Governor.

110. The Defendant's conduct and the resulting Executive Orders
challenged here are ultra vires and therefore null and void.

111. For the ultra-virus conduct challenged here, the Defendant is sued in his

individual capacity.

112. The Plaintiffs have been damaged and continue to be damaged by

the Defendant's conduct.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully demand the following relief:

20
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 21 of 46

l, A trial by jury on all issues so triable pursuant to Fed.R.Civ.P. 38:

2. Compensatory damages as will be proven at trial:

3. Punitive damages under 42 U.S.C. § 1983;

4. Attorney's fees, expert fees, and costs pursuant to 42 U.S.C. § 1988;

5. A declaratory judgment that the provisions of Executive Order 7X
affecting the relationship between landlords and tenants violate the fights of Equal
Protection guaranteed to the Plaintiffs;

6. A declaratory judgment that the provisions of Executive Order 7X
affecting the relationship between landlords and tenants violate the private fight to
contract guaranteed to the. Plaintiffs:

7. A declaratory judgment that the provisions of Executive Order 7G and
7X affecting the relationship between landlords and tenants violate the due
process rights guaranteed to the Plaintiffs;

8. A declaratory judgment that the provisions of Executive Order 7 X
affecting the relationship between landlords and tenants violate the rights against
taking of property without just compensation guaranteed to the Plaintiffs:

9. A declaratory judgment decreeing that the provisions of Executive
Order 7G and 7 X affecting the relationship between landlords and tenants was
outside the scope and authority of the Governor of the State of Connecticut, and

thus any such provisions are ultra vires and null and void;

21
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 22 of 46

10. Apreliminary and permanent injunction prohibiting the Defendant
and each of his employees, officers, agents, representatives, and those acting in
concert or participation with him, from taking any action to enforce Executive
Order 7X or to sanction, charge, punish or penalize any Landlord for failing or
refusing to follow or abide by such Executive Order.

11. Apreliminary and permanent injunction requiring the Defendant to
issue Executive Orders which modify Executive Order 7 G so as to provide the

Plaintiffs and those like them a process under which to issue Notices to Quit, to initiate

and pursue summary process eviction actions, and to proceed with execution of

eviction judgments.

12. Apreliminary and permanent injunction requiring the Defendant to
issue Executive Orders which repeal those portions of Executive Order 7 G and
7X that are outside the scope of the legal authority of the Defendant as Governor
of Connecticut.

13. Reimbursement for all lost rental income and security deposits lost
as a consequence of the Defendant's Executive Orders.

14. Any and all other and further legal and equitable relief, including injunctive
relief, against the Defendant as necessary to effectuate the Court's judgment, or as the

Court otherwise deems just and proper.

22
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 23 of 46

DATED JULY 29, 2020.

RESPECTFULLY SUBMITTED
THE PLAINTIFFS

/S/ (Juda J. Epstein}
Juda J. Epstein
Law Offices of Juda J. Epstein
3543 Main Street, 2nd Floor
Bridgeport, CT 06606
Tel: (203) 371-7007; Fax: (203) 371-6001
Email: lawofficesjie@aol.com
Fed. Bar No. CT08704

Matthew M. Hausman

The Law Offices of Matthew M. Hausman, LLC
799 Silver Lane

Trumbull, CT 06611

Tel: (203) 375-6200; Fax: (203) 375-5003
Email: mhausmanlaw@msn.com

Fed. Bar No. CT08966

23
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 24 of 46

EXHIBIT A
Case 3:20-cv-01078-VAB Document 1 Filed 07/29/20 Page 25 of 46

Ned Lamont

GOVERNOR
STATE OF CONNECTICUT

March 10, 2020

The Honorable Denise Merril]
Secretary of the State
State Capitol Hartford, CT 06106

Frederick J. Jortner

Clerk of the State House of Representatives
State Capitol

Hartford, CT 06016

Michael Jefferson

Clerk of the State Senate
State Capitol

Hartford, CT 06016

RE: Declaration of Public Health and Civil Preparedness Emergencies

Dear Secretary Merrill and Clerks of the General Assembly:

In response to the global pandemic of COVID 19 disease associated with a novel coronavirus
that is currently affecting multiple countries and states and has resulted in the spread of
infections in Connecticut and surrounding states, as well as resulting shortages of personal
protective equipment and other supplies that could jeopardize public safety and civil
preparedness, and in order to provide me and other appropriate officials with all authorities
necessary to limit the spread of the COVID 19 coronavirus and protect public safety within the
State of Connecticut, I hereby declare a public health emergency and civil preparedness
emergency throughout the State, pursuant to Sections 19a-131a and 28-9 of the Connecticut
General Statutes. Such public health emergency and civil preparedness emergency shail remain
in effect through September 9", 2020, unless terminated earlier by me.

Specifically, in accordance with Connecticut General Statutes Section 19a-131a (f), I hereby
authorize and direct the Commissioner of Public Health to delegate the powers regarding
isolation or quarantine to municipal and district directors of public health. Municipalities, local

210 CAPITOL AVENUE, HARTFORD, CONNECTICUT 06106
TEL (860) 566-4840 © www.governor.ct.gov
Governor. Lamont@ct.gov
Case 3:20-cv-01078-VAB: Document 1 Filed 07/29/20. Page 26 of 46

health officials, and local education officials are directed to follow previously issued guidance
and apply relevant principles of risk management to decisions about whether to cancel, modify,

or postpone large gatherings, public events, or travel.

Orders regarding additional measures to protect public health and safety, including suspension or
modification of specific statutes, will follow as I determine to be necessary.

I am filing this declaration with you under my hand and seal on this 10" day of March 2020.

NO Leng”

Ned Lamont
Governor

TIME

 
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 27 of 46

EXHIBIT B

25
Case 3:20-cv-01078-VAB_ Document 1. Filed 07/29/20 Page. 28 of 46

STATE OF CONNECTICUT
BY HIS EXCELLENCY
NED LAMONT

EXECUTIVE ORDER NO. 7G

PROTECTION OF PUBLIC HEALTH AND SAFETY DURING COVID-19 PANDEMIC
AND RESPONSE - PRESIDENTIAL PRIMARY POSTPONEMENT AND
ADDITIONAL PUBLIC HEALTH MEASURES

WHEREAS, on March 10, 2020, I issued declarations of public health and civil preparedness
emergencies, proclaiming a state of emergency throughout the State of Connecticut as a result of
the coronavirus disease 2019 (COVID-19) outbreak in the United States and confirmed spread in

Connecticut; and

WHEREAS, my Executive Order No. 7, dated March 12, 2020, among other things, prohibited
gatherings of 250 people or more for social and recreational activities, including but not limited
leisure, and sporting events; parades; concerts, festivals; movie screenings;

to, community, civic,
and suspended various statutes and

plays or performances, conventions; and similar activities,
regulations to protect public health and safety; and

WHEREAS, my Executive Order No. 7A, dated March 13, 2020, authorized the Commissioner
_ of Public Health to restrict entrance into nursing homes and similar facilities to protect people who
are most vulnerable to COVID-19; and

arch 14, 2020, among other things, modified
les to mitigate the critical shortage of
and increase the availability of

WHEREAS, my Executive Order No. 7B, dated M
in-person open meetings requirements, waived certain ru
hand sanitizer and personal protective equipment (PPE), maintain
childcare, and provide for increased healthcare resources and facilities; and

WHEREAS, my Executive Order No. 7C, dated March 15, 2020, among other things, cancelled

classes in public schools for at least two weeks, provided for closure and remote conduct of
business at Department of Motor Vehicle branches, extended deadlines for municipal budget
preparations, and suspended or modified laws and regulations governing health care data and
visitation at certain health care and congregate care settings; and

March 16, 2020, restricted social and recreational
closed bars and restaurants to all service except
closed gyms, fitness centers and movie

off-track betting facilities, and

WHEREAS, my Executive Order No. 7D, dated
gatherings of all types to fewer than 50 people,
food and non-alcoholic beverage takeout and delivery,
theaters, and prohibited on-site operations at
_ Case 3:20-cv-01078-VAB Document 1 Filed 07/29/20 Page 29 of 46

WHEREAS, my Executive Order No. 7E, dated March 17, 2020, among other things, waived the
requirement for an 180-day school year, suspended fingerprinting availability to that for critical
requirements, extended the duration of various licenses and permits under the authority of the
Commissioner of Emergency Services and public protection, and suspended certain requirements
for recoupment of overpayment and hearings conducted by the Department of Social Services; and

WHEREAS, my Executive Order No. 7F, dated March 18, 2020, ordered the closure of Large
Shopping Malls, the closure of places of public amusement except public parks and open recreation
areas, expanded Medicaid telehealth coverage, waived in-person service, hearing, and screening
requirements for certain Probate Court proceedings in vulnerable group care settings, and clarified

my order cancelling school classes; and

WHEREAS, COVID-19 is a respiratory disease that spreads easily from person to person and
may result in serious illness or death; and

WHEREAS, the World Health Organization has declared the COVID-19 outbreak a pandemic;

and

WHEREAS, the risk of severe illness and death from COVID-19 appears to be higher for
individuals who are 60 years of age or older and for those who have chronic health conditions; and

WHEREAS, to reduce spread of COVID-19, the United States Centers for Disease Control and
Prevention and the Connecticut Department of Public Health recommend implementation of
community mitigation strategies to increase containment of the virus and to slow transmission of
the virus, including cancellation of gatherings of fifty people or more and social distancing in

smaller gatherings; and

WHEREAS, healthcare providers providing services to patients and those with Medical coverage,
need flexibility in testing, diagnosis and treatment while supporting adequate social distancing
measures, and to provide healthcare services during the course of the COVID-19 pandemic
through the increased utilization of the delivery of health care or other health services through
certain modes of telchealth service; and

WHEREAS, subsection (a)(11) of Section 19a-906 of the Connecticut General Statutes provides,
in part, that “tclehealth” does not include, in part, the use of audio-only telephone as a mode of

delivering health care or health services via information and communication technologies to
facilitate the diagnosis, consultation and treatment, education, care management and self-

management of a patient’s physical and mental health; and

WHEREAS, subsection (a)(12) of Section 19a-906 of the Connecticut General Statutes provides,
in part, that a “telehealth provider” means health care providers specifically licensed pursuant to
the Connecticut General Statutes governing those health care professions; and

WHEREAS, subsection (f) of Section 19a-906 provides, in part, that the provision of telehealth
services and health records maintained and disclosed as part of a telehealth interaction shali comply
with the provisions of the Health Insurance Portability and Accountability Act of 1996 P.L. 104-

191, as amended from time to time; and
Case-3:20-cv-01078-VAB--Document 1---Filed-07/29/20. -Page-30-of 46

a report that an elderly person allegedly is being, or

WHEREAS, an in-person visit to investigate
d, or is in need of protective services, is likely

has been, abused, neglected exploited or abandone
to increase the risk of transmission of COVID-19; and

WHEREAS, if COVID-10 is transmitted to an elderly person, there is a high risk of serious illness

or mortality; and
) can fulfill its statutory obligation to

WHEREAS, the Department of Social Services (“DSS”
f the elderly person by using alternative

investigate such reports without making an in-person visit 0
means of communication; and
s a result of illness or the need to self-isolate due to

WHEREAS, DSS staff may be reduced a
disclose the results of its investigation of such reports;

COVID-19, and may need additional time to
and

WHEREAS, attendance at public proceedings is likely to increase the risk of transmission of

COVID-19; and

WHEREAS, in consultation with the Chief Court Administrator on behalf of the Chief Justice of
determined that there exists a compelling state

the Supreme Court and the Judicial Branch, I have

interest that courts conduct only essential business in order to minimize the spread of COVID-19;
and

WHEREAS, there is a compelling interest in reducing the risk of transmission of COVID-19
among volers, poll workers, and residents, which risk would be heightened in the settings of indoor
polling places and potential lines for voting, especially in polling places such as senior centers,
schools, community centers, and other public facilities;

NOW, THEREFORE, 1, NED LAMONT, Governor of the State of Connecticut, by virtue of the
authority vested in me by the Constitution and the laws of the State of Connecticut, do hereby

ORDER AND DIRECT:

1. Postponement of Presidential Primary to June 2, Under my sole authority
pursuant to the declaration of public health and civil preparedness emergency,
and to protect the health and safety of voters, poll workers, and the most
vulnerable members of our population, I hereby modify Section 9-464 of the
Comecticut General Statutes to provide that on June 2, 2020 each party shall
conduct a primary in each town if the names of two or more candidates for
President of the United States are to be placed on such party's ballot in
accordance with the provisions of chapter 154 of the General Statutes.

2. Suspension of Nen-Critical Court Operations and Associated
Requirements. Notwithstanding any provision of the Connecticut General!
Statutes or of any regulation, local rule or other provision of law, I hereby
suspend, for the duration of this public health and civil preparedness
emergency, unless earlier modified or terminated by me, all statutory (1)
location or venue requirements; (2) time requirements, statutes of limitation or
Case.2:20-cv-01078-VAB 'Document.1. Filed 07/29/20. Page 31 of 46

other limitations or deadlines relating to service of process, court proceedings
or cout filings; and (3) all time requirements or deadlines related to the
Supreme, Appellate and Superior courts or their judicial officials to issue
notices, hold court, hear matters and/or render decisions including, but not

limited to, the following:

All time limitations in Chapters 959, 959a, 960 and 961 of the General

Statutes including, but not limited to, C.G.S. § $4-1g concerning the

time of arraignmients

b. andC.G.S. § 54-82m concerning the right to a speedy trial,

c. All time limitations for rendering judgments in civil actions provided in
C.G.S. § 51-183b;

d. All time limitations concerning civil process, service and return

provided in Chapter 896 of the General Statutes;
All statutes of limitations provided in Chapter 926 of the General

a.

Statutes;
f. All time limitations concerning the automatic review of terms of

probation provided in C.G.S, § 53a-29(g);
All time constraints for the filing of administrative appeals provided in

C.G.S. § 4-183;

h. All time limitations concerning hearings and rulings pertaining to
primary and election disputes provided in Chapter 149 of the General
Statutes;

All time limitations in Title 46b of the General Statutes including, but
not limited to, family, juvenile and child support matters;

All venue and filing requirements including, but not limited to, C.G.S.
§§ 51-345, 51-348, 51-352 and 51-353, provided in Chapter 890 of the

General Statutes;
k. The times and places for the sitting of the Superior Court provided in

C.GS. § 51-181;
1. The notice of sessions provided in C.G.S. § 51-182;

3. Further Clarification of Limits on Restaurants, Bars and Private Clubs,
Effective at 12:00 p.m. on March 20, 2020, Executive Order 7D, which, among
other things, restricted sales of alcoholic beverages by certain licensees, is
modified as follows: Any business with an active restaurant, café or tavern
liquor permit issued by the Department of Consumer Protection shall be
permitted to sell sealed containers of alcoholic liquor for pick up at such
restaurant, café or tavern under the following conditions: (i) the sale shall
accompany a pick-up order of food prepared on the premises; (ii) the type of
alcoholic liquor sold for off-premise consumption shall be the same as what the
permit type would have permitted for on-premise consumption prior to
Executive Order 7D, and (iii) the hours of such sales that include alcoholic
liquor as part of the take-out order shall be the same as those fora package store.
Case.3:20-cv-01078-VAB Document 1. Filed 07/29/20 Page 32 of 46

Delivery of alcoholic liquor by licensees with these permit types is not
permitted. In addition:

a. Any business whose liquor permit allows for the manufacture of
alcoholic liquor, in addition to sales for on-premise and off-premise
consumption, shall be permitted to sell sealed bottles of alcoholic liquor
for off-premise consumption in a manner consistent with their
manufacturer permit. Delivery of alcoholic liquor by these permit types
is not permitted.

b. The Commissioner of Consumer Protection may issue any
implementing orders and guidance that she deems necessary to

implement this order.

4. Restriction on Operation of Barbershops, Hair Salons, Tattoo or Piercing
Parlors and Related Public Businesses. Throughout the State, effective at
8:00 p.m. on March 20, 2020, the rendering of services by barbers, hairdressers
and cosmeticians, nail technicians, electrologists, estheticians, eyelash
technicians, and tattoo and piercing providers is prohibited in all public settings
including, but not limited to, barbershops, beauty shops, hairdressing salons,
nail salons, spas, kiosks, and tattoo or piercing establishments. The
Commissioner of Public Health may issue any order she deems necessary to
implement or modify such prohibition without further order from me.

5. Flexibility for Medicaid Enrolled Providers and In-Network Providers for
Commercial Fully Insured Health Insurance to Perform Telehealth
Through Additional Methods. The provisions of Section 19a-906 of the
Connecticut General Statutes and any associated regulations, rules and policies
regarding the delivery of telehealth are modified or suspended as follows:

a. Subsection (a)(11)’s definition of “telehealth” is modified such that for
telehealth providers that are Medicaid enrolled providers providing
covered telehealth services to established patients who are Medicaid
recipients, or telehealth providers that are in-network providers for
commercial fully insured health insurance providing covered telehealth
services to patients with whom there is an existing provider-patient
relationship, these providers may engage in telehealth through the use

of audio-only telephone;

b. Subsection (a)(12)’s requirements for the licensure, certification or
registration of telehealth providers shall be suspended for such
telehealth providers that are Medicaid enrolled providers or in-network
providers for commercial fully insured health insurance providing
telehealth services to patients, in accordance with any related orders
issued by the Commissioner of Public Health pursuant to her established
authority as a result of this declared public health and civil preparedness
Case 3:20-cv-01078-VAB. Document.1.. Filed 07/29/20. Page 33.0f 46

emergency and in accordance with Sections 19a-131a, 19a-131j and 28-
9,

Subsection (f)’s requirements that the provision of telehealth services
and health records maintained and disclosed as part of a telehealth
interaction shall comply with the provisions of the Health Insurance
Portability and Accountability Act of 1996 P.L. 104-191, as amended
from time to time (HIPAA), is modified to permit telehealth providers
that are Medicaid enrolled providers or in-network providers for
commercial fully insured health insurance providing telehealth services
to patients to utilize additional information and communication
technologies consistent and in accordance with any direction,
modification or revision of requirements for HIPAA compliance as
related to telehealth remote communications as directed by the United
States Department of Health and Human Services, Office of Civil

Rights during the COVID-19 pandemic.

d, Notwithstanding paragraphs a through c herein, a provider who elects
to provide telehealth services for a patient who is not a Medicaid
beneficiary or covered by a fully-insured commercial plan, may engage
in “telehealth” services as defined in such paragraphs for such patient,
provided that any provider engaging in telehealth services under this
section must, prior to engaging in such services, determine whether a
patient is covered by a health plan other than Medicaid or a fully-insured
commercial plan, and whether such plan provides coverage for such
telehealth services. A provider who receives payment under such health
plan shall not bill a patient for any additional charges beyond the
reimbursement received under such health plan. A provider who
determines that payment is not available under another such health plan
or who determines a patient is uninsured, shall accept as reimbursement
for that service as payment in full, the amount that Medicare reimburses
for such service, provided that if the provider determines that the patient
is uninsured or otherwise unable to pay for such services, the provider
shall offer financial assistance, if such provider is otherwise required to
provide financial assistance under state or federal law.

e. Any related regulatory requirement that such teleheaith services be
provided from a provider’s licensed facility is hereby waived.

6. Temporary Suspension of In-Person Investigative Visits Regarding
Reports of Elder Abuse. Section 17b-452 is modified to provide the
Commissioner of Social Services with authority to waive the required in-person
visit to an elderly person in connection with investigation of a report of
suspected abuse, neglect, exploitation or abandonment, or a need for protective
i Gas eusetlstvs01078-VABDocument + “Filed 07/29/20 Page 34046 ——————

services, and, if possible and appropriate, use alternative means to conduct such
in-person visit.

7. Extension of Time for Disclosure of Investigation Results, Section 17b-452
of the Connecticut General Statutes is modified to provide the Commissioner
of Social Services with authority to extend by up to ninety (90) days the
requirement that the Commissioner of Social Services, not later than forty-five
(45) days after completing an investigation, disclose, in general terms, the result
of the investigation to the person or persons who reported the suspected abuse,
neglect, exploitation or abandonment or a need for protective services.

Unless otherwise specified herein, this order shall take effect immediately and shall remain
in effect for the duration of the public health and civil preparedness emergency, unless

earlier modified by me.

Dated at Hartford, Connecticut, this 19th day of March, 2020.

nd Keren

Ned Lamont
Governor

By His Exceliency’s Command
1

Denise W. Merrill
Secretary of the State

 
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 35 of 46

EXHIBIT C

26
Case 3:20-cv-01078-VAB  Document.1 Filed.07/29/20— Page 36-of 46

STATE OF CONNECTICUT
BY HIS EXCELLENCY
NED LAMONT

EXECUTIVE ORDER NO. 7X

PROTECTION OF PUBLIC HEALTH AND SAFETY DURING COVID-19
PANDEMIC AND RESPONSE — RENTER PROTECTIONS, EXTENDED CLASS
CANCELLATION AND OTHER SAFETY MEASURES, EDUCATOR
CERTIFICATION, FOOD TRUCKS FOR TRUCKERS

WHEREAS, on March 10, 2020, I issued a declaration of public health and civil
preparedness emergencies, proclaiming a state of emergency throughout the State of
Connecticut as a result of the coronavirus disease 2019 (COVID-19) outbreak in the

United States and confirmed spread in Connecticut; and

WHEREAS, pursuant to such declaration, I have issued twenty-four (24) executive
orders to suspend or modify statutes and to take other actions necessary to protect public
health and safety and to mitigate the effects of the COVID-19 pandemic; and

WHEREAS, COVID-19 is a respiratory disease that spreads easily from person to
person and may result in serious illness or death; and

WHEREAS, the World Health Organization has declared the COVID-19 outbreak a
pandemic; and

WHEREAS, the risk of severe illness and death from COVID-19 appears to be higher
for individuals who are 60 years of age or older and for those who have chronic health

conditions; and

WHEREAS, to reduce the spread of COVID-19, the United States Centers for Disease
Control and Prevention and the Connecticut Department of Public Health recommend
implementation of community mitigation strategies to increase containment of the virus
and to slow transmission of the virus, including cancellation of gatherings of ten people

or more and social distancing in smaller gatherings; and

WHEREAS, many residents of Connecticut are experiencing or will experience a
significant loss of income as a result of business closures, reduced work hours of wages,
or layoffs related to COVID- 19, all of which affect their ability to pay their rent, and
thus leave them vulnerable to eviction and increased amounts owed in the form of
i Case 3:20-Cv-01078-VAB Document 1 Filed.07/29/20. Page 37 of 46

penalties, interest, and late fees, all of which cause potential risks to public health and

safety; and

WHEREAS, significant federal financial assistance will become, but is not yet available
to Connecticut residents and businesses; and

WHEREAS, the Coronavirus Aid, Relief, and Economic Security Act provides a
temporary moratorium on eviction filings, a temporary foreclosure moratorium, and up to
360 days of loan payment forbearance for properties with a federally backed mortgage

loan; and

WHEREAS, my Executive Order No. 78 made available deferment of certain municipal
tax payments or reduced interest on unpaid amounts of such taxes, provided that

landlords offer commensurate forbearance to their tenants; and

WHEREAS, minimizing evictions during this public health period is critical to
controlling and reducing the spread of COVID-19 by allowing all residents to stay home

or at their place of residence; and

WHEREAS, measures to limit in-person interaction, including the cancellation of school
classes in Executive Order Nos. 7C and 7L, will be necessary for at least several weeks

past April 30, 2020; and

WHEREAS, because in-person interactions in social, recreational, athletic, business and
entertainment settings also continue to pose a risk of transmission of COVID-19,
measures to limit such interactions must also be extended for several weeks; and

WHEREAS, candidates for Connecticut initial educator certificates currently enrolled in
educator preparation programs must take state competency examinations to become
certified but, as a result of the COVID-19 pandemic, national testing companies have
closed, eliminating access to these educator licensure assessments, and

WHEREAS, commercial truckers are making a critical contribution to transporting food
and essential supplies during this public health and civil preparedness emergency, and
their access to prepared meals has been reduced along portions of Connecticut’s

interstate; and

WHEREAS, on April 3, 2020, the Federal Highway Administration (FHWA) issued
Notice FHWA 05-20, suspending enforcement of its restrictions on sales within highway
rights of way to allow the operation of commercial food trucks during the period of the

Presidentially-declared COVID-19 emergency; and

WHEREAS, there is a compelling state interest to permit commercial food trucks
meeting certain requirements approved by the Department of Transportation to operate in
the State’s highway right of way and to suspend certain restrictions that would otherwise

prohibit such operations;

TET ST De Levit... caaie ed
j Case 3:20-cv-01078-VAB Document 1. Filed 07/29/20 Page 38 of 46

NOW, THEREFORE, I, NED LAMONT, Governor of the State of Connecticut, by
virtue of the authority vested in me by the Constitution and the laws of the State of

Connecticut, do hereby ORDER AND DIRECT:

1. Protections for Residential Renters Impacted by COVID-19. Effective
immediately and for the duration of the public health and civil preparedness
emergency declared on March 10, 2020 including any period of extension or

renewal:

a. No Notice to Quit or Service of Summary Process Before July 1.
Section 47a-23 of the Connecticut General Statutes is modified to
additionally provide, “(f) No landlord of a dwelling unit, and no such
landlord’s legal representative, attorney-at-law, or attorney-in-fact,
shall, before July 1, 2020, deliver or cause to be delivered a notice to
quit or serve or return a summary process action, for any reason set
forth in this chapter or in sections 21-80 et seq. of the Connecticut
General Statutes, except for serious nuisance as defined in section
47a-15 of the Connecticut General Statutes,”

b. Automatic 60-Day Grace Period for April Rent. Section 47a-I5a
of the Connecticut General Statutes is modified to additionally
provide, “Notwithstanding the provisions of this section, if rent due
in April 2020 is unpaid when due and paid within sixty days
thereafter, the tenant of a dwelling unit shall not be in default or
violation of the rental agreement and the landlord of such unit may
not deliver or cause to be delivered a notice to quit or serve or file a
summary process action for nonpayment of rent; impose late fees,
interest, or penalties; report such rent as late to any credit bureau or
tenant screening service; or otherwise retaliate against the tenant. As
used in this section, ‘tenant’ includes a resident of a mobile
manufactured home park, as defined in section 21-64, including a
resident who owns his own home, and ‘landlord’ includes a
‘licensee’ and an ‘owner’ of a mobile manufactured home park, as

defined in section 21-64.”

c. 60-Day Grace Period for May Rent, Upon Request. Section 47a-
15a of the Connecticut General Statutes is further modified to
additionally provide, “Notwithstanding the provisions of this section,
if rent due in May 2020 is unpaid when due and paid within sixty
days thereafter by a tenant who, on or before the g™ day after such
rent is due, notifies the landlord or landlord’s representative in
writing, including but not limited to in written electronic
Case 3:20-cv-01078-VAB Document 1 Filed 07/29/20 Page 39 of 46

communication, that the tenant needs to delay all or some payment
of rent because he or she has become fully or partially unemployed
or otherwise sustained a significant loss in revenue or increase in
expenses as a result of the COVID-19 pandemic, the tenant of a
dwelling unit shall not be in default or violation of the rental
agreement and the landlord of such unit may not deliver or cause to
be delivered a notice to quit or serve or file a summary process
action for nonpayment of such rent; impose late fees, interest, or
penalties; report such rent as late to any credit bureau or tenant
screening service; or otherwise retaliate against the tenant.”

d. Application of Additional Security Deposit to Rent, Upon
Request. Section 47a-21 is modified to additionally provide, “(m)
Upon the written request of a tenant of a dwelling unit who is not
enrolled in the security deposit guarantee program established by the
Commissioner of Housing pursuant to Section 8-339 of the
Connecticut General Statutes, who has paid a security deposit in an
amount that exceeds one month’s rent, and who provides written
notice, including but not limited to in written electronic
communication, that he or she has become fully or partially
unemployed or otherwise sustained a significant loss in revenue or
increase in expenses as a result of the COVID-19 pandemic, a
landlord of such unit shall withdraw an amount of said deposit equal
to the amount in excess of one month’s rent from an escrow account
and apply it toward the rent due in April, May, or June 2020.
Notwithstanding subsection (h) of this section, an escrow agent may
withdraw funds from an escrow account to comply with such a
request. The amount withdrawn by the escrow agent and applied
toward the rent due shall no longer be considered an amount of the
security deposit for any purpose, including but not limited to the
calculation of interest, assignment to successor, and the payment of
security deposit and interest at the termination of a tenancy.
Notwithstanding subsection (b) of this section, no landlord who has
complied with such a request may demand the security deposit be
restored to an amount that exceeds one month’s rent earlier than the
later of the end of the public health and civil preparedness
emergency declared on March 10, 2020, including any period of
extension or renewal of such emergency, or the date the rental
agreement is extended or renewed.

Except as expressly provided herein, nothing in this order shall relieve a tenant
of liability for unpaid rent or of the obligation to comply with other terms of a
rental agreement or statutory obligations pursuant to Connecticut law. Except as
Case 3:20-cv-01078-VAB Document 1 Filed 07/29/20: Page 40 of 46

expressly provided herein, nothing in this order shall relieve a landlord of the
obligation to comply with a rental agreement or statutory obligations pursuant to

Connecticut law.

2. Continued Cancellation of School Classes Through May 20, 2020. To
promote and secure the safety and protection of children in schools related to
the risks of COVID-19, cancellation of public-school classes as ordered in
Section 1 of Executive Order No. 7C, and as modified by Section 1 of my
Executive Order No. 7L, is continued through May 20, 2020, unless earlier
extended, modified, or terminated by me. Private schools and other non-public
schools are encouraged to follow the same schedule. Connecticut Unified
School District 1, established pursuant to Section 18-99a of the Connecticut
General Statutes, Unified School District 2, established pursuant to Section 17a-
37, and Connecticut Department of Mental Health and Addiction Services
inpatient facilities providing school classes or programs are exempt from this
section, but shall take such measures as are necessary to protect the health and

safety of students and staff.

3, Extension of Closures, Distancing, and Safety Measures Through May 20,
2020. The orders to prevent transmission of COVID-19 through appropriate
distancing and other safety measures listed below are extended through May 20,

2020:

a. Executive Order No. 7D, Section 2, imposing limits on restaurant,
bar, and private club operations.

b. Executive Order No. 7D, Section 3, closing on-site operations at
off-track betting facilities.

c. Executive Order No. 7D, Section 4, closing operations at gyms,
sports, fitness, and recreation facilities and movie theaters.

d. Executive Order No. 7F, Section 1, closing large shopping malls.

e. Executive Order No. 7F, Section 2, closing places of public
amusement.

f. Executive Order No. 7H, Section 1, imposing safety and distancing
measures for workplaces and non-essential businesses.

g. Executive Order No. 7N, Section 1, prohibiting social and
recreational gatherings of more than five (5) people.

h. Executive Order No. 7N, Section 3, restricting retail operations.

4. Modification or Deferral of Educator Certification Testing. Section 10-
145f of the Connecticut General Statutes and any associated regulations,
rules, and policies are modified to authorize the Commissioner of Education
to modify or temporarily defer any requirements regarding certification
testing contained therein as he deems necessary to address the impact of
Case 3:20-cv-01078-VAB Document 1 Filed 07/29/20 Page 41 of 46

we ob ee i Ba ma a

Sas ls beads

Al ca pel ii Ka A df

COVID-19 risks, and to issue any implementing order that he deems
necessary.

5. Permission to Operate Food Trucks at Rest Areas. Notwithstanding any
provision of the Connecticut General Statutes or any regulation, local rule or
other provision of law, the Commissioner of Transportation is authorized to
allow commercial food trucks to operate in the state’s highway right of way
until the termination of the FHWA Notice FHWA 05-20, dated 4/3/2020, or
the termination of the public health and civil preparedness emergency in
Connecticut, whichever is earlier. The Commissioner may issue any
implementing orders he deems necessary to effectuate the purposes of this

order.

Unless otherwise specified herein, this order shall take effect immediately and shall
remain in effect for the duration of the public health and civil preparedness emergency,

unless earlier modified or terminated by me.

Dated at Hartford, Connecticut, this 10th day of April, 2020.

Vv at

 

Ned Lamont
Governor

By His Excellency’s Command

Ch Sek

Denise W. Merrill
Secretary of the State

 

 
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 42 of 46

EXHIBIT D

27
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 43 of 46

STATE OF CONNECTICUT
BY HIS EXCELLENCY
NED LAMONT
EXECUTIVE ORDER NO. 7DDD

PROTECTION OF PUBLIC HEALTH AND SAFETY DURING COVID-19
PANDEMIC AND RESPONSE —- EXTENSION OF EVICTION MORATORIUM
AND ADMINISTRATIVE DEADLINES

WHEREAS, on March 10, 2020, I issued a declaration of public health and civil
preparedness emergencies, proclaiming a state of emergency throughout the State of
Connecticut as a result of the coronavirus disease 2019 (COVID-19) outbreak in the United

States and Connecticut; and

WHEREAS, pursuant to such declaration, I have issued fifty-six (56) executive orders to
suspend or modify statutes and to take other actions necessary to protect public health and
safety and to mitigate the effects of the COVID-19 pandemic; and

WHEREAS, COVID-19 is a respiratory disease that spreads easily from person to person
and may result in serious illness or death; and

WHEREAS, the World Health Organization has declared the COVID-19 outbreak a
pandemic; and

WHEREAS, to reduce the spread of COVID-19, the United States Centers for Disease
Control and Prevention (CDC) and the Connecticut Department of Public Health (DPH)
recommend implementation of community mitigation strategies to slow transmission of
COVID-19, including cancellation of gatherings of ten people or more and social
distancing in smaller gatherings; and

WHEREAS, the risk of severe illness and death from COVID-19 is higher for individuals
who are 60 or older and for those who have chronic health conditions; and

WHEREAS, public health experts have determined that it is possible to transmit COVID-
19 even before a person shows symptoms and through aerosol transmission; and

WHEREAS, public health experts have indicated that persons infected with COVID-19
may not show symptoms, and transmission or “shedding” of the coronavirus that causes
COVID-19 may be most virulent before a person shows any symptoms; and

WHEREAS, the CDC has recommended that people with mild symptoms consistent with
COVID-19 be assumed to be infected with the disease; and
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 44 of 46

WHEREAS, upon a proclamation that a public health or civil preparedness emergency
exists, section 28-9(b) of the Connecticut General Statutes authorizes the modification or
suspension in whole or in part by executive order of any statute or regulation or requirement
or part thereof that conflicts with the efficient and expeditious execution of civil

preparedness functions or the protection of public health; and

WHEREAS, minimizing evictions during the COVID-19 pandemic is critical to
controlling and reducing the spread of COVID-19 and preventing a resurgence of the
disease by allowing residents to stay home or at their place of residence; and

WHEREAS, in order to keep people safely in their homes and avoid increasing
homelessness and the associated risk of COVID-19 transmission, Executive Order No. 7X,
Section 1 provided temporary relief from statutory eviction proceedings; and

WHEREAS, continued economic disruption could increase homelessness and associated
risk of COVID-19 transmission unless certain relief measures provided in Executive Order

No. 7X are continued; and

WHEREAS, in order to further prevent the potential public health threat and spread of
COVID19 to any person who might participate in the process of submitting, reviewing,
hearing, discussing, deciding, or appealing an agency, board or commission decision,
action, or related activity, and to allow for delays and unavailability caused by disruptions
related to the COVID-19 pandemic, state agencies, boards, and commissions of this State
require discretion to manage deadlines associated with Chapter 54 of the Connecticut
General Statutes, the Uniform Administrative Procedure Act, and other statutory and
regulatory deadlines relevant to conducting the business of this State; and

WHEREAS, Executive Order No. 7M provided such entities with discretion by granting
authority to extend such deadlines; and

WHEREAS, having authority to further extend such deadlines will assist agencies, boards
and commissions to protect the public health and prevent a resurgence of COVID-19 in the

State by reducing in-person interactions;

NOW, THEREFORE, I, NED LAMONT, Governor of the State of Connecticut, by
virtue of the authority vested in me by the Constitution and the laws of the State of

Connecticut, do hereby ORDER AND DIRECT:

1. Extended Protections for Residential Renters Affected by COVID-19. In
addition to the provisions in Executive Order No. 7X, Section 1, the following
provisions shall take effect immediately:

a. No Notice to Quit or Service of Summary Process Before August 22.
Section 47a-23 of the Connecticut General Statutes is modified to
additionally provide, “(g) No landlord of a dwelling unit, and no such
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 45 of 46

landlord’s legal representative, attorney-at-law, or attorney-in-fact,
shall, before August 22, 2020, deliver or cause to be delivered a notice
to quit or serve or return a summary process action, for any reason set
forth in this chapter or in sections 21-80 et seq. of the Connecticut
General Statutes, except for nonpayment of rent due on or prior to
February 29, 2020 or for serious nuisance as defined in section 47a-15
of the Connecticut General Statutes.” All notices to quit for nonpayment
of rent issued before August 22 shall specify and recite the period of
nonpayment of rent prior to February 29, 2020 for which rent has not

been paid.

a. Extended Opportunity to Apply Additional Security Deposit to
Rent, Upon Request. Executive Order No. 7X, Section l1.d. is
superseded by the following: Section 47a-21 is modified to additionally
provide, “(m) Upon the written request of a tenant of a dwelling unit
who is not enrolled in the security deposit guarantee program
established by the Commissioner of Housing pursuant to Section 8-339
of the Connecticut General Statutes, who has paid a security deposit in
an amount that exceeds one month’s rent, and who provides written
notice, including but not limited to in written electronic communication,
that he or she has become fully or partially unemployed or otherwise
sustained a significant loss in revenue or increase in expenses as a result
of the COVID-19 pandemic, a landlord of such unit shall withdraw an
amount of said deposit equal to the amount in excess of one month’s
rent from an escrow account and apply it toward the rent due in April,
May, or June, July or August 2020, Notwithstanding subsection (h) of
this section, an escrow agent may withdraw funds from an escrow
account to comply with such a request. The amount withdrawn by the
escrow agent and applied toward the rent due shall no longer be
considered an amount of the security deposit for any purpose, including
but not limited to the calculation of interest, assignment to successor,
and the payment of security deposit and interest at the termination of a
tenancy. Notwithstanding subsection (b) of this section, no landlord
who has complied with such a request may demand the security deposit
be restored to an amount that exceeds one month’s rent earlier than the
later of the end of the public health and civil preparedness emergency
declared on March 10, 2020, including any period of extension or
renewal of such emergency, or the date the rental agreement is extended
or renewed.

Except as expressly provided herein, nothing in this order shall relieve a tenant
of liability for unpaid rent or of the obligation to comply with other terms of a
rental agreement or statutory obligations pursuant to Connecticut law. Except
as expressly provided herein, nothing in this order shall relieve a landlord of the
obligation to comply with a rental agreement or statutory obligations pursuant
to Connecticut law.
Case 3:20-cv-01078-VAB Document1 Filed 07/29/20 Page 46 of 46

2. Authority to Extend Statutory and Regulatory Administrative Deadlines
by an Additional 90 Days. Notwithstanding any provision of the Connecticut
General Statutes, any regulation, or other provision of law, I hereby authorize
each department head, commissioner, agency head, and board and commission
of this State to extend, as they deem reasonably necessary to respond to the
COVID-19 pandemic or its effects, any statutory or regulatory time
requirements, decision-making requirements, hearings, or other time limitations
or deadlines, procedure or legal process pertaining to matters under their
respective jurisdiction, functions or powers for 90 days provided such extension
is granted prior to September 9, 2020. Such authority shall include the ability
to further extend without lapse any deadlines extended pursuant to Executive
Order No. 7M, Section 3 and which would have expired on or before June 28,
2020. Department heads, commissioners, agency heads, and boards and
commissions may issue any orders necessary to implement and effectuate the
purposes of this order and shall publicly post and maintain such orders on their
respective websites.

Unless otherwise specified herein, this order shall take effect immediately and remain in
effect for the duration of the public health and civil preparedness emergency, unless earlier
modified, extended or terminated.

Dated at Hartford, Connecticut, this 29th day of June, 2020.

/V\\ LX eh

 

Ned Lamont
Governor

By His Excellency’s Command

QL \Ke Le

Denise W. Merrill
Secretary of the State

 

 
